PER CURIAM.
Stephanie P. McCallum seeks to appeal the district court’s order transferring her case to the Northern District of Illinois. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1291 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order McCallum seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See TechnoSteel, LLC v. Beers Constr. Co., 271 F.3d 151, 154 (4th Cir.2001); Gower v. Lehman, 799 F.2d 925, 927 (4th Cir.1986). Accordingly, we dismiss the appeal for lack of jurisdiction. We deny McCallum’s motions for transcripts and for a change of venue. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.